Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 1 of 15                    PageID #: 4051




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA

     WILLIAM HEATH HORNADY,                           )
     CHRISTOPHER MILLER and                           )
     TAKENDRIC STEWART,                               )
     Individually and on behalf of all                )
     others similarly situated,                       )
                                                      )       CIVIL ACTION NO.:
          Plaintiff,                                  )
                                                      )      1:18-cv-00317-JB-N
     v.                                               )
                                                      )
     OUTOKUMPU STAINLESS USA,                         )
     LLC,                                             )
                                                      )
          Defendants.                                 )

      DEFENDANT’S MOTION FOR RECONSIDERATION OF DENIAL OF
           DEFENDANT’S PARTIAL MOTION FOR SUMMARY
                JUDGMENT AND SUPPORTING BRIEF1

          By Order dated February 24, 2021 [Doc. 291], the Court denied Defendant’s

 Motion for Partial Summary Judgment. [Docs. 253].2 Based on the Regulations

 applicable to the Fair Labor Standards Act and cases interpreting those Regulations,

 Defendant Outokumpu Stainless USA, LLC (“Defendant”) hereby moves the Court

 for reconsideration of that Order. The grounds on which this motion is based are set

 forth below in the accompanying brief.




 1
   Defendant also submits this authority as a supplement to its opposition to Plaintiffs’ Motion for
 Partial Summary Judgment. [Docs. 257-258].
 2
   The other pleadings relating to Defendant’s motion were Docs. 254, 260, and 265.

                                                  1
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 2 of 15                     PageID #: 4052




 I.     Introduction

        Plaintiffs’ arguments in their summary judgment briefing characterize the

 FLSA’s overtime requirements as rigid demands that leave employers with no

 latitude whatsoever when incorporating nondiscretionary bonuses into overtime

 calculations. But their legal theory ignores the considerable flexibility the statute

 and its regulatory framework gives employers in crafting their bonus payments to

 suit their business needs. Contrary to Plaintiffs’ contentions, Defendant’s bonus

 easily fits within the range of permissible methods under the FLSA, and Plaintiffs

 have not met their burden to prove otherwise. 3 Accepting Plaintiffs’ erroneous legal

 theory in ruling on Defendant’s Motion for Partial Summary Judgment constitutes

 clear error, and the Court should therefore reconsider its prior decision.

 II.    Summary of Relevant Facts

        Defendant incorporates by reference its “Summary of Relevant Facts” section

 of Defendant’s Memorandum of Law in Support of its Motion for Partial Summary

 Judgment [Doc. 254].




 3
   Contrary to Plaintiffs’ position that the regulations cited above operate as affirmative defenses,
 it is Plaintiffs’ burden—not Defendant’s—to prove that they were not properly paid overtime
 under the FLSA. Minor v. Cent. Forest Prods., No. 3:19-CV-01631-CLS, 2021 U.S. Dist. LEXIS
 54046, at *13 (N.D. Ala. Mar. 23, 2021) (stressing that in any FLSA case, “the burden of proving
 he worked overtime without the proper compensation rests upon the plaintiff-employee.”).

                                                  2
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 3 of 15        PageID #: 4053




 III.   Legal Standard

        A district court should grant a party’s motion for reconsideration when the

 party demonstrates the need to correct clear error. King v. CVS Caremark Corp.,

 No. 1:12-CV-1715-VEH, 2015 WL 12778436, at *4 (N.D. Ala. Feb. 8, 2015) (citing

 Summit Medical Center of Ala., Inc. v. Riley, 284 F. Supp. 2d 1350, 1355 (M.D. Ala.

 2003)). In addition, a district court has the power to modify or vacate any non-final

 order at any point before final judgment. Id. (citing Spellman v. Haley, No. 97-T-

 640-N, 2004 WL 866837, at *2 (M.D. Ala. Feb. 22, 2002)).

 IV.    Argument

        A.    The FLSA and its interpretive regulations and guidance offer
              employers several options for complying with its overtime
              requirements.

        The FLSA requires an employer to compensate its employees for all hours

 worked over 40 hours each workweek “at a rate not less than one and one-half times

 the regular rate at which [they are] employed.” 29 U.S.C. § 207(a)(1). The statute

 defines the “regular rate” for purposes of calculating this overtime pay as including

 “all remuneration for employment paid to, or on behalf of, the employee.” The Act

 goes on to specify certain categories of payments that may be excluded from the

 regular rate calculation, including certain discretionary bonuses.     29 U.S.C. §

 207(e)(3). Nondiscretionary bonuses, on the other hand, count as “remuneration”




                                          3
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 4 of 15         PageID #: 4054




 that an employer must include in the regular rate of pay. 29 U.S.C. § 207(e); see

 also 29 C.F.R. § 778.208.

       But while the FLSA requires employers to include nondiscretionary bonuses

 in calculating the regular rate for overtime purposes, the statute does not specify

 what method an employer should use in doing so. The Department of Labor,

 however, has issued regulations and interpretive guidance that shed light on the array

 of options available to employers in this area. One such regulation is 29 C.F.R. §

 778.209, titled “Method of inclusion of bonus in regular rate.” 29 C.F.R. § 778.209.

 The first section of that regulation provides:

       § 778.209 Method of inclusion of bonus in regular rate.
       (a) General rules. Where a bonus payment is considered a part of the regular
           rate at which an employee is employed, it must be included in computing
           his regular hourly rate of pay and overtime compensation. No difficulty
           arises in computing overtime compensation if the bonus covers only one
           weekly pay period. The amount of the bonus is merely added to the other
           earnings of the employee (except statutory exclusions) and the total
           divided by total hours worked. Under many bonus plans, however,
           calculations of the bonus may necessarily be deferred over a period of time
           longer than a workweek. In such a case the employer may disregard the
           bonus in computing the regular hourly rate until such time as the amount
           of the bonus can be ascertained. Until that is done[,] he may pay
           compensation for overtime at one and one-half times the hourly rate paid
           by the employee, exclusive of the bonus. When the amount of the bonus
           can be ascertained, it must be apportioned back over the workweeks of the
           period during which it may be said to have been earned. The employee
           must then receive an additional amount of compensation for each
           workweek that he worked overtime during the period equal to one-half of
           the hourly rate of pay allocable to the bonus for that week multiplied by
           the number of statutory overtime hours worked during the week.

 Id. at § 778.209(a).

                                            4
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 5 of 15         PageID #: 4055




       This regulation illustrates the flexibility the FLSA provides employers. If a

 bonus covers just one workweek, an employer can simply add the bonus to the

 employee’s other earnings in that period when calculating overtime. Id. But §

 778.209(a) also recognizes that many employers pay bonuses based on work

 performed during multiple workweeks. See id. If an employer does so, it may

 exclude that bonus from its calculations of the employee’s regular rate until the

 amount of the bonus can be ascertained. Id. Then, once the employer can determine

 the bonus amount, the employer can apportion the bonus back over the workweeks

 in which it was earned. Id.

       The FLSA’s regulatory scheme also acknowledges that some bonuses will not

 necessarily align with specific workweeks. In another example of the latitude

 afforded employers, rather than demand that employers allocate bonuses to the exact

 workweeks in which they were earned, the regulations give employers multiple

 options for complying with the statute. To that end, the second section of 29 C.F.R.

 § 778.209 states:

       (b) Allocation of bonus where bonus earnings cannot be identified with
           particular workweeks. If it is impossible to allocate the bonus among the
           workweeks of the period in proportion to the amount of the bonus actually
           earned each week, some other reasonable and equitable method of
           allocation must be adopted. For example, it may be reasonable and
           equitable to assume that the employee earned an equal amount of bonus
           each week of the period to which the bonus relates, and if the facts support
           this assumption additional compensation for each overtime week of the
           period may be computed and paid in an amount equal to one-half of the

                                           5
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 6 of 15         PageID #: 4056




           average hourly increase in pay resulting from bonus allocated to the week,
           multiplied by the number of statutory overtime hours worked in that week.
           Or, if there are facts which make it inappropriate to assume equal bonus
           earnings for each workweek, it may be reasonable and equitable to assume
           that the employee earned an equal amount of bonus each hour of the pay
           period and the resultant hourly increase may be determined by dividing
           the total bonus by the number of hours worked by the employee during the
           period for which it is paid. The additional compensation due for the
           overtime workweeks in the period may then be computed by multiplying
           the total number of statutory overtime hours worked in each such
           workweek during the period by one-half this hourly increase.

 Id. at § 778.209(b).

       So when a bonus, by its nature, does not match up with particular workweeks,

 an employer need only use “some other reasonable and equitable method of

 allocation” to satisfy its obligations under the FLSA. Id. And while the regulation

 lays out several examples of how an employer can accomplish this, its permissive

 language makes plain that other methods of allocation could satisfy this standard as

 well. See id.; see also Vazquez v. TWC Admin. LLC, 245 F. Supp. 3d 1220, 1233

 (C.D. Cal. 2015) (emphasizing that § 778.209(b) uses conditional and permissive

 language); WHD Opinion Letter FLSA 2020-1, 2020 WL 122922, at *2 (Jan. 7,

 2020) (explaining an example of how an employer can use a “reasonable and

 equitable” allocation method to comply with § 778.209(b)).

       There is yet another option available to employers under the DOL’s

 regulations that does not require employers to retrospectively recalculate the regular

 rate at all. Specifically, 29 C.F.R. § 778.10 provides:



                                           6
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 7 of 15        PageID #: 4057




       § 778.210 Percentage of total earnings as bonus.
       In some instances[,] the contract or plan for the payment of a bonus may also
       provide for the simultaneous payment of overtime compensation due on the
       bonus. For example, a contract made prior to the performance of services may
       provide for the payment of additional compensation in the way of a bonus at
       the rate of 10 percent of the employee's straight-time earnings, and 10 percent
       of his overtime earnings. In such instances, of course, payments according to
       the contract will satisfy in full the overtime provisions of the Act and no
       recomputation will be required. This is not true, however, where this form of
       payment is used as a device to evade the overtime requirements of the Act
       rather than to provide actual overtime compensation, as described in §§
       778.502 and 778.503.

 29 C.F.R. § 778.210.

       The rationale behind this additional alternative is clear:       In paying a

 percentage bonus inclusive of overtime worked, the bonus simultaneously pays

 overtime compensation due on the bonus. See id. Thus, an appropriately calculated

 percentage bonus that increases all an employee’s total straight time earnings and

 overtime earnings for the period over which the bonus was earned would not require

 a recalculation of the weekly regular rate. See id. In short, a percentage bonus

 accomplishes in one mathematical step an increase in the regular rate and a

 corresponding increase in the amount of overtime paid. See id.; see also WHD

 Opinion Letter, 1997 WL 998000, at *1 (Jan. 23, 1997) (explaining that “[p]ayment

 of a bonus and simultaneous payment of the overtime compensation due on the

 bonus satisfies the overtime requirements of the FLSA[,] and no recomputation is

 required.”).




                                          7
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 8 of 15       PageID #: 4058




       In sum, while the FLSA mandates that employers account for

 nondiscretionary bonuses when paying employees overtime, its regulations and

 interpretive guidance allow employers substantial flexibility in what method they

 use when doing so. See WHD Opinion Letter FLSA2019-7, 2019 WL 2914103, at

 *2 (July 1, 2019) (explaining some of the options available to employers under §§

 778.209 and 778.210).

       B.    Recognizing the flexibility given to employers in this area, courts
             across the nation consistently uphold similar bonuses under the
             FLSA.

       Caselaw from federal courts across the country bears out this point, as courts

 consistently uphold a variety of bonus allocation methods as FLSA-compliant. For

 instance, in Vazquez v. TWC Admin. LLC, the plaintiff employees brought FLSA

 overtime claims based in part on their legal theory that TWC violated the statute by

 misallocating incentive payments. 245 F. Supp. 3d at 1222-24. The plaintiffs

 worked Friday through Thursday workweeks but received incentive pay (in the form

 of both commissions and bonuses) determined for periods running from the 19th of

 one month through the 18th of the next. Id. at 1228-29. The incentive payment

 periods therefore often began and ended in the middle of defined workweeks. Id. at

 1229. TWC allocated the incentive payments to employees equally across the

 workweeks chronologically closest to the incentive payment period. Id.




                                          8
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 9 of 15        PageID #: 4059




       The plaintiffs claimed that TWC’s method violated the FLSA because it

 artificially lowered the regular rate in certain workweeks. Id. They argued that the

 Company could and should have determined the number of hours worked during

 each incentive payment cycle and allocated the incentive pay evenly among those

 hours for overtime calculation purposes. Id. As here, the plaintiffs cited no caselaw

 showing that TWC’s specific approach was unlawful, relying on the applicable

 FLSA regulations instead. Id.

       The Court rejected the plaintiffs’ arguments and granted summary judgment

 in TWC’s favor. Id. at 1233. The Court was unpersuaded that TWC’s allocation

 method, while imperfect, was not “reasonable and equitable” under the

 circumstances and emphasized the latitude afforded employers under § 778.209(b).

 Id. at 1229, 1233. The Court also noted multiple times in its analysis that the

 plaintiffs relied entirely on the DOL’s interpretive regulations and cited no

 applicable caselaw supporting their misallocation theory—just like the Plaintiffs

 here. Id. Overall, Vasquez demonstrates that even when an employer’s method of

 allocating bonus payments is not perfect—such as when bonus periods do not

 precisely align with pay periods—it can still satisfy the “reasonable and equitable”

 standard under FLSA regulations.

       Similarly, courts will not hesitate to rule in the employer’s favor when the

 plaintiffs’ bonus misallocation theory fails to account for the alternative method



                                          9
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 10 of 15          PageID #: 4060




  provided under § 778.210. In Russell v. Gov’t Empls. Ins. Co., for example, the

  plaintiffs contended that GEICO’s cash bonuses violated the FLSA because they

  were not “apportioned back over the workweeks during which they may be said to

  have been earned” and thus “could not satisfy the logically intertwined 29 C.F.R. §

  778.210 as bona fide percentage bonuses.” No. 17-CV-672 JLS (WVG), 2018 WL

  1210763, at *4 (S.D. Cal. Mar. 8, 2018) (cleaned up).

        But the court was quick to point out that “this argument ignored the distinction

  between sections 778.209 and 778.210” and stressed that “Section 778.210 is an

  alternative to Section 778.209 and Defendant need only fit under one of the two

  sections.” Id. (cleaned up). The court also rejected the plaintiffs’ argument premised

  on the fact that GEICO paid bonuses as a percentage of twelve months’ wages even

  though employees earned the bonus over fourteen months, concluding that this did

  not render the cash bonus unlawful under § 778.210. Id. at *4-5; see also Harris v.

  Best Buy Stores, L.P., No. 15-cv-00657-HSG, 2016 WL 4073327, at *4 (N.D. Cal.

  Aug. 1, 2016) (explaining that “778.210 permits employers to satisfy FLSA’s

  overtime compensation requirements by calculating the bonus as a ‘percentage of

  total earnings’ by multiplying the employee’s pay by the same fixed percentage of

  both the employee’s straight-time earnings and overtime earnings. 778.210” and that




                                           10
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 11 of 15                     PageID #: 4061




  “[u]nder this provision, recomputation is not needed and the bonus is excluded from

  the employee’s regular rate of pay for overtime purposes.”).4

         At bottom, this caselaw demonstrates how courts have consistently interpreted

  the FLSA’s requirements in line with the freedom provided to employers by 29

  C.F.R. §§ 778.209 and 778.210. While still effectuating the FLSA’s goal of

  protecting employees against underpayment of overtime owed, these cases recognize

  the substantial flexibility employers have in determining how to allocate bonuses.

  See also Castillo v. Bank of America Nat’l Ass’n, No. SA CV 17-0580-DOC, 2019

  WL 3818954 (C.D. Cal. July 16, 2019) (denying class certification where defendant

  had a policy of dividing the incentive pay amount by the number of total hours

  worked in the previous two pay periods, even if those two pay periods did not

  coincide with the month the incentive pay compensated, then multiplied that amount

  by the overtime hours worked in those pay periods, reasoning that individualized

  inquiry was necessary because sometimes an overpayment of overtime could occur

  with specific employees).




  4
    Indeed, courts have long upheld bonuses paid as a percentage of total earnings under the FLSA.
  See, e.g., Brock v. Two R Drilling Co., Inc., 789 F.2d 11177 (5th Cir. 1986) (“payment of a bonus
  calculated as a percentage of the employee’s total wages . . . does not require recomputation of the
  ‘regular’ rate”); Adams v. Macklin Co., 69 F. Supp. 262, 267 (E.D. Mich. 1946) (dismissing claim
  for improper calculation of overtime where percentage bonus applied equally to both straight time
  and overtime).

                                                  11
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 12 of 15        PageID #: 4062




        C.    Defendant’s bonus fits well within the myriad options available
              under the FLSA’s regulatory scheme.

        Against that background, it is plain that Defendant’s bonus meets the FLSA’s

  requirements, as it is compliant under both § 778.209 and § 778.210. First, as

  illustrated in Vasquez, Defendant’s method of allocating bonuses to the employee’s

  earnings in the month in which the bonus is paid is a “reasonable and equitable”

  arrangement that comports with § 778.209(b). Because the bonuses are based on

  complex data gathered across multiple departments across the steel mill over the

  course of an entire month, it is impossible to attribute the bonus to any particular

  workweek. (Doc. 189-15, Doc. 223). Thus, that Defendant did not do so does not

  violate § 778.209(a)’s commands. See 29 C.F.R. §§ 778.209(a), (b). Rather, as the

  caselaw cited above clarifies, Defendant’s chosen method is one of a variety of

  options it could have used under the FLSA’s regulatory scheme.

        As in Vasquez, that Defendant’s bonus period of a calendar month does not

  perfectly align with specific workweeks is immaterial, as such perfect alignment is

  unnecessary to satisfy the standard of “reasonable and equitable” under §

  778.209(b). See Vasquez, 245 F. Supp. 3d at 1228-29, 1233 (rejecting the plaintiffs’

  misallocation theory even though TWC’s bonus periods did not align with its pay

  periods). And just like in Vasquez, Plaintiffs have failed to point to any caselaw

  concluding that a method like Defendant’s did not meet this definition. See id. at




                                          12
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 13 of 15         PageID #: 4063




  1229, 1233. Defendant’s bonus is therefore a “reasonable and equitable” method

  consistent with the FLSA and its interpretive regulations and guidance.

        Defendant’s bonus also complies with the FLSA because it is a permissible

  percentage bonus under 29 C.F.R. § 778.210. Defendant pays its bonus monthly and

  multiplies the percentage against an employee’s gross earnings that month. (Doc.

  189-15, Doc. 223). There is no evidence that this method omits any potential

  earnings or impermissibly lowers overtime payments to employees. In addition, as

  explained above and contrary to Plaintiffs’ arguments, this method requires no

  allocation or recomputation of the regular rate at all. See 29 C.F.R. § 778.210; WHD

  Opinion Letter, 1997 WL 998000, at *1 (explaining that “[p]ayment of a bonus and

  simultaneous payment of the overtime compensation due on the bonus satisfies the

  overtime requirements of the FLSA[,] and no recomputation is required.”); Russell,

  2018 WL 1210763, at *4.

        In the end, Defendant’s bonus readily meets the FLSA’s demands under either

  § 778.209 or § 778.210. Defendant’s bonus not only complies with the relevant

  regulatory language, courts confronting similar bonuses (and legal theories similar

  to those raised by Plaintiffs) have not hesitated to find them FLSA-compliant—and

  Plaintiffs have not met their burden to show why this case should turn out any

  different. This Court should therefore follow its sister courts across the country in




                                           13
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 14 of 15         PageID #: 4064




  rejecting Plaintiffs’ arguments here and conclude that Defendant’s bonus fulfills the

  FLSA’s requirements.

  V.    Conclusion

        For the reasons above, Defendant respectfully requests that this Court

  reconsider its Order denying Defendant’s Motion for Partial Summary Judgment and

  grant summary judgment in Defendant’s favor, dismiss Plaintiffs’ claims related to

  bonus payments, and award Defendant reasonable costs and attorneys’ fees and such

  other relief the Court deems proper.


                                                Respectfully submitted,


                                                s/ Charles A. Powell IV
                                                Charles A. Powell IV, ASB-9015-O77C
                                                Jennifer Fox Swain, ASB-7761-I67J
                                                Attorneys for Defendant
   LITTLER MENDELSON, P.C.
   420 20th Street North, Suite 2300
   Birmingham, AL 35203-3204
   Telephone: (205) 421-4700
   cpowell@littler.com
   jswain@littler.com




                                           14
Case 1:18-cv-00317-JB-N Document 316 Filed 04/09/21 Page 15 of 15           PageID #: 4065




                            CERTIFICATE OF SERVICE

         I hereby certify that on April 9, 2021, I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system which will send notification of
  such filing to the following:

   Ian D. Rosenthal                               Patrick H. Sims
   HOLSTON, VAUGHAN &                             SIMS LAW FIRM, LLC
   ROSENTHAL, LLC                                 P. O. Box 7112
   P. O. Box 195                                  Mobile, AL 36670
   Mobile, AL 36601                               Tel: 251.725.1316
   idr@holstonvaughan.com                         patrick@simslawfirm.net


                                                 s/ Charles A. Powell IV
                                                 OF COUNSEL




                                            15
